DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. Applicant argues that Okiyama fails to teach “a needle-less connector comprising a flange that couples to an exchange device or instrument”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a needle-less connector comprising a flange that couples to an exchange device or instrument”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The claims as currently presented require, “needle-less connector comprising a flange to aid in coupling the vial access device with an exchange device or instrument used in extracting fluid from or injecting fluid into the vial”. Okiyama clearly teaches a needle-less connector comprising a flange to aid in coupling the vial access device with an exchange device or instrument used in extracting fluid from or injecting fluid into the vial (See annotated Fig. 13 below in section Claim Rejections - 35 USC § 102)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 102-132 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okiyama et al. (US Pre-Grant Publication 2017/0027820).
Regarding claim 102, Okiyama teaches a vial access device (1) for accessing contents of a vial (See at least Figs. 17, 19, and 22), the device comprising: 
a needle-less connector comprising a flange to aid in coupling the vial access device with an exchange device or instrument used in extracting fluid from or injecting fluid into the vial (See annotated Fig. 13 below);
a housing (at least 50) comprising an insertion path (i.e. open space along which element (10) translates; See Figs. 17, 198, and 22) and an engagement assembly (at least 62, 64, 72, 74) configured to be coupled to the vial, wherein the engagement assembly comprises at least one of a cap connector (See annotated Fig. 17 below; See also Fig. 19), an adhesive, or a tape; and 
an insertion assembly (10) comprising a piercing member (20 and 90), 
wherein the insertion assembly is configured to slide along the insertion path and the piercing member is configured to pierce a septum of the vial (See Figs. 17, 19, and 22); 
wherein the engagement assembly (62, 64, 72, 74) is configured to prevent the insertion assembly from sliding along the insertion path (See Fig. 17) until the device is coupled to the vial (See Fig. 19); and 
wherein the engagement assembly is configured to prevent the piercing member from piercing the septum of the vial until the device is coupled to the vial (See Figs. 17, 19, and 22).  

    PNG
    media_image1.png
    1039
    963
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1049
    1005
    media_image2.png
    Greyscale

Regarding claim 103, Okiyama also teaches that the piercing member is perpendicular to the septum of the vial when the device is coupled to the vial (See Fig. 19).  
Regarding claim 104, Okiyama also teaches that the piercing member abuts or partially pierces the septum of the vial when the device is coupled to the vial (See Figs. 19, 22).  
Regarding claim 105, Okiyama also teaches that the insertion path is perpendicular to the septum of the vial when the device is coupled to the vial (See Figs. 17, 19, and 22).  
Regarding claim 106, Okiyama also teaches that the piercing member can only pierce the septum of the vial straight in when the device is coupled to the vial (elements 64 and 74 interfere with (43) (as in Fig. 17) and prevent the claimed movement until the vial is fully inserted (as in Fig. 19)).  
Regarding claim 107, Okiyama also teaches that the engagement assembly (62, 64, 72, 74) is configured to engage the insertion assembly (at least at (43)) to prevent the insertion assembly from sliding along the insertion path (See Figs. 17, 19).  
Regarding claim 108, Okiyama also teaches that the engagement assembly is configured to disengage the insertion assembly (Fig. 19) to allow the insertion assembly to slide along the insertion path (Fig. 22).  
Regarding claim 109, Okiyama also teaches that the engagement assembly is engaged to the insertion assembly prior to the device being coupled to the vial (See Fig. 17).  
Regarding claim 110, Okiyama also teaches that the engagement assembly comprises the cap connector (See at least annotated Fig. 17 above and Fig. 19), wherein the engagement assembly cannot disengage the insertion assembly until the access device is coupled to the vial (at least because 64 and 74 interfere with 43 and is only disengaged by insertion of the vial.
Regarding claim 111, Okiyama also teaches that the engagement assembly disengages the insertion assembly when the device is coupled to the vial (See Fig. 19 showing the displacement of 64/74 away from 43 and allowing movement along the insertion path).  
Regarding claim 112, Okiyama also teaches that the engagement assembly comprises one or more arms (62, 64, 72, 74), wherein the one or more arms are configured to move between a first position (Fig. 17) and a second position (Figs. 19 and 22).  
Regarding claim 113, Okiyama also teaches that the one or more arms are further configured to engage the insertion assembly (See Fig. 17).  
Regarding claim 114, Okiyama also teaches that the one or more arms are further configured to disengage the insertion assembly (See Figs. 19 and 22).  
Regarding claim 115, Okiyama also teaches that the one or more arms engage the insertion assembly before the device is coupled to the vial (See Fig. 17).  
Regarding claim 116, Okiyama also teaches that the one or more arms are in the first positon before the device is coupled to the vial (See Fig. 17).  
Regarding claim 117, Okiyama also teaches that the one or more arms move from the first position (as in Fig. 17) to the second position (as in Fig. 19) as the device is coupled to the vial.  
Regarding claim 118, Okiyama also teaches that the one or more arms are in the second position when the device is coupled to the vial (See Fig. 19 and 22 showing the arms in the second position).  
Regarding claim 119, Okiyama also teaches that the one or more arms disengage the insertion assembly as the one or more arms move from the first position to the second position (i.e. 64 and 74 disengage (33/43) (See a least [0142]).  
Regarding claim 120, Okiyama also teaches that the device comprises a vial engagement assembly that allows the device to engage the vial in the direction of the piercing member (i.e. axially with respect to the piercing member (See Figs. 17, 19, and 22).  
Regarding claim 121, Okiyama also teaches that a cap connector (75) configured to couple the device to the vial (See Figs. 17, 19).  
Regarding claim 122, Okiyama also teaches that the device comprising an extractor channel (22 or 21) that runs parallel to the insertion assembly.  
Regarding claim 123, Okiyama also teaches that that the piercing member pierces the septum of the vial while the insertion assembly slides along the insertion path (See Figs. 19 and 22).  
Regarding claim 124, Okiyama also teaches that the insertion assembly is maintained parallel to the insertion path by the engagement assembly (i.e. the insertion assembly and engagement assembly are nested concentrically and thereby maintain their alignment as claimed).  
Regarding claim 125, Okiyama also teaches that sliding the insertion assembly along the insertion path towards the septum of the vial moves the insertion assembly into a fully inserted position (See Figs. 17, 19, 22).  
Regarding claim 126, Okiyama also teaches that at least a portion of the piercing member is inside the vial when the insertion assembly is in the fully inserted position (See Fig. 22).  
Regarding claim 127, Okiyama also teaches that the engagement assembly engages the insertion assembly when the insertion assembly is in the fully inserted position (See Figs. 10-21 showing engagement mechanism (at least 62/63) extending through opening (41)).  
Regarding claim 128, Okiyama also teaches that one or more arms of the engagement assembly engage the insertion assembly when the insertion assembly is in the fully inserted position (See Figs. 10-21 showing engagement mechanism (at least 62/63) extending through opening (41))
Regarding claim 129, Okiyama also teaches that the one or more arms of the engagement assembly are in the second position when the insertion assembly is in the fully inserted position (See Fig. 22).  
Regarding claim 130, Okiyama also teaches that the engagement assembly (at least some portion of (10)) keeps the piercing member inside the vial when the insertion assembly is in the fully inserted position [0196].  
Regarding claim 131, Okiyama also teaches that the engagement assembly prevents the insertion assembly from sliding along the insertion path away from the septum of the vial when the insertion assembly is in the fully inserted position [0196].  
Regarding claim 132, Although Okiyama is silent as to the device making a snap sound, it is interpreted that the device necessarily produces a snap sound when the insertion assembly is moved into the fully inserted position, at least because 53 collides with and then moves past (and therefore must snap over) 35 when the piercing element is fully inserted (at least implicitly in [0201], see also [0158] ). Furthermore, since the device of the prior art is substantially identical to the device as claimed, the device of the prior art must also necessarily perform in the same manner. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haindl (US Pre-Grant Publication 2015/0209232) teaches a transfer device for engaging a vial comprising a medical connector interface (at least (50)), an insertion assembly (14) having a piercing member, and an engagement assembly (12). Haindl also teaches that element (38) of (12) interferes with (72) of (14) and prevents insertion (Fig. 1) until insertion of the vial (Figs. 2-4) and then allows the piercing member to follow an insertion path and to pierce the septum of the vial (Fig. 5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781